DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1, 53, and 56-58 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/08/2020 are acknowledged.  Under consideration in the instant office action are claims 1, 53, and 56-58.
Applicant’s arguments, filed 10/08/2020, with respect to claims 22, 37, 38, and 55 have been fully considered and are persuasive.  The rejections of 22, 37, 38, and 55 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the compounds as recited in claim 1.
The closest prior art, Thiele teaches HSF activating compounds to treat a number of conditions associated with irregular HSF1 activity and conditions associated with protein misfolding (see abstract, paragraph 0003).  Thiele teaches N-(4-Fluorophenyl)-4-phenylthiazol-2-amine as an embodied compound of recited Formula III (paragraphs 0121, 0158).
However, Thiele does not teach or suggest the recited compounds wherein the phenyl group is further substituted by bromine or wherein a heterocyclic group is attached to the thiazole ring.
Thus, there would be no reason one skilled in the art at the time the invention was made would formulate the compounds as recited in claim 1 based on the prior art references.


Conclusion
Claims 1, 53, and 56-58 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629